Pee Cueiam,
We have carefully examined the record in this case and are not convinced that sufficient reasons exist for setting aside the judgment of the court. The plaintiff’s case and the principal part of the defense was presented through oral evidence and its credibility was for the jury. It was not disputed that the plaintiff was employed by the defendant and that the contract was made as alleged by him for an increase of compensation in the nature of a commission or bonus based on the April sales of milk. Both the plaintiff and the officer of the defendant with whom the contract was made say that there was no definite period fixed for its continuance. The paper, dated August 17, 1919, on which the defendant relies to support the allegation that the contract was a yearly one and that there was an agreement for a retention of a part1 of the commission as a guarantee against a future decrease in sales, was not signed by the plaintiff, and he denies that he entered into that arrangement although he admits he accepted the amount then due less the $100. His explanation of the transaction was given to the jury and they accepted his version as shown by the verdict. There is not such conclusive evidence nor is there such a failure on the part of the court to instruct the jury on the questions at issue as to justify a reversal of the judgment of the Court of Common Pleas in refusing an appeal.
The judgment is affirmed.